DETAILED ACTION
This action is responsive to the application filed 1/20/2022.
Claims 1-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter. 
The claim recites a site evaluator integrated with a website building system. The broadest reasonable interpretation of this embodiment includes a software element within a larger software system. The broadest reasonable interpretation of claim therefore includes an embodiment directed to software per se, which is not considered to be a process, machine, manufacture, or composition of matter within the scope of the statue. As the broadest reasonable interpretation includes a non-statutory embodiment, the claim must be rejected.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-14 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madhavan, et al., U.S. PGPUB No. 2016/0019464 (“Madhavan”).
Madhavan teaches a system and method for modifying webpages for users. With regard to Claim 1, Madhavan teaches a website building system (WBS), the system comprising: 
at least one hardware processor; and a site evaluator running on said at least one hardware processor to evaluate at least one application area of a website according to at least one user category of said WBS ([0074] describes that adaptation rules can be specified at the component level to apply modifications to particular webpage components. [0084] describes that a rules evaluation engine can determine a specific set of users for which analysis is to be performed), said site evaluator comprising: 
at least one evaluation engine to evaluate said at least one application area according to rules and at least one of: scripts and machine learning (ML) models ([0078] describes that a listener program that facilitates monitoring and collection of user interaction data can be implemented as script code. [0080] describes that this data is received and logged. [0081] describes that the stored data is used to evaluate the webpage for different sets of users); 
a site modifier to implement at least one of automatic and manual modifications to said website according to recommendations from said at least one evaluation engine ([0083]-[0084] describe that a rules evaluation engine determines, based on the rules and interaction data for a set of users, and modifications for the page that are to be made. Modifications can then be carried out by a webpage modifier); and 
an evaluation engine handler to enable user creation and editing of said at least one evaluation engine ([0083] describes that adaptation rules are configurable by a user or administrator of the adaptive webpages system).
Claim 12 recites a method which is carried out by the system of Claim 1, and is similarly rejected. Claim 23 recites a site evaluator integrated with a website building system that makes up the system of Claim 1, and is likewise rejected.
With regard to Claim 2, Madhavan teaches an evaluation engine coordinator to receive an evaluation request and to determine which at least one evaluation engine to use; a data gatherer to gather data for use by said at least one evaluation engine; and a repository to store said at least one evaluation engine and its parameters.  [0082] describes that the system determines a requested webpage from among a plurality of webpages, and then determines whether and how the webpage is to be modified using the adaptation rules and evaluation engine, as well as the user data related to the identified page as described at [0083]-[0084].
Claim 13 recites a method which is carried out by the system of Claim 2, and is similarly rejected.
With regard to Claim 3, Madhavan teaches that at least one evaluation engine comprises: a rule engine to activate said rules and at least one of: scripts and machine learning (ML) models; an evaluation analyzer to evaluate said at least one application area according to said rule engine; a results analyzer to analyze the output of said evaluation analyzer; and a recommender to recommend manual and automatic modifications to said website according to said results analyzer. [0078] describes that a script code executes to monitor and record user interaction data. [0083]-[0084] describes the activated rules evaluation engine that invokes rules, and the adaptation carried out automatically in response. [0123] describes that templates can also be suggested to a user for modifying a page.
Claim 14 recites a method which is carried out by the system of Claim 3, and is similarly rejected.
With regard to Claim 5, Madhavan teaches an evaluation engine (EVE) creator to enable a user to create and configure an evaluation engine; and an evaluation engine (EVE) editor to enable a user to edit and update said evaluation engine. [0083] describes that the adaptation rules can be configured by users, and that different sets of rules can be created for different sets of users.
Claim 16 recites a method which is carried out by the system of Claim 5, and is similarly rejected.
With regard to Claim 6, Madhavan teaches an evaluation engine (EVE) user interface (UI) creator to create at least one user interface for said EVE creator and said EVE engine. [0185] describes that an I/O subsystem includes a wide variety of devices and input mechanisms which can create an interface between a user and a computing system.
Claim 17 recites a method which is carried out by the system of Claim 6, and is similarly rejected.
With regard to Claim 7, Madhavan teaches that the data gatherer comprises: a WBS data gatherer to gather at least one of templates, third party application internal material and installed vertical and vertical applications for said website when said website is built using said WBS; an internal data gatherer to integrate information from other sources external to said website within said WBS; and an external data gatherer to access and integrate information for said website from sources external to said WBS. [0123] describes that the system can create templates for a page. [0081] describes that multiple webpages are managed in the system, and [0084] describes the gathering of monitored user data at user browsers.
Claim 18 recites a method which is carried out by the system of Claim 7, and is similarly rejected.
With regard to Claim 8, Madhavan teaches that the evaluation analyzer comprises at least one of: a WB S object analyzer to analyze the component architecture of said website when said website is built using said WBS; an HTML site analyzer to analyze the structure and layout of said website together with semantic and behavioral relationships between components when said website is built using said WBS; a foreign WBS analyzer to analyze the component architecture of websites not built by said WBS. [0085] describes that a webpage is analyzed to determine the organization and behavior of elements thereon, thereby indicating a system that analyzes website components whether or not the site is built using the specific system. Examiner notes this claim has been truncated in its reproduction here for clarity.
Claim 19 recites a method which is carried out by the system of Claim 8, and is similarly rejected.
With regard to Claim 9, Madhavan teaches that said at least one application area is at least one of: quality, accessibility, correctness, SEO, compliance, performance, consistency and readiness for deployment. [0103] describes that usage patterns for a website are used, thereby indicating that quality and performance are analyzed, as these areas are encompassed by analyzing a page to alter the page elements to better match user preferences and behavior.
Claim 20 recites a method which is carried out by the system of Claim 9, and is similarly rejected.
With regard to Claim 10, Madhavan teaches that least one user category is at least one of: WBS vendor staff, WBS vendor developers, internal studio and customer support/care staff, accessibility (A11y) reviewers, agencies handling client sites, website building and WBS consultants and general WBS users and designers. [0105] describes that user sets can be determined by clustering the general set of users based on particular interactions the users have with site content.
Claim 21 recites a method which is carried out by the system of Claim 10, and is similarly rejected.
With regard to Claim 11, Madhavan teaches that at least one evaluation engine evaluates said at least one application area of said website over at least one of: different platforms and responsive design alternatives. Table A shows that multiple modifications can be identified for a given page; [0114] describes that one or more proposed modifications can then be selected to be implemented, thereby indicating the system analyzes design alternatives for a page.
Claim 22 recites a method which is carried out by the system of Claim 11, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan, in view of Christensen, et al., U.S. PGPUB No. 2020/0294071 (“Christensen”).
With regard to Claim 4, Madhavan, in view of Christensen teaches that the site modifier comprises: a site editor to enable a user to make said manual modifications to said website according to said recommendations; and a site user interface (UI) creator to create UIs for said site editor according to said recommendations. Madhavan teaches at [0084] determining modifications to a webpage based on analysis. Christensen teaches at [0044]-[0046] that analytics about a website can be used by a system to suggest modifications to be made to a webpage by an administrator to better achieve the desired ends.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Christensen with Madhavan. Christensen provides additional analytics and the ability to modify webpages manually. One of skill in the art would seek to combine elements of Christensen with Madhavan, in order to improve user experience by enabling manual review and implementation of suggested modifications, in addition to the dynamic modification methods described in Madhavan.
Claim 15 recites a method which is carried out by the system of Claim 4, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/23/2022